Bigelow, J.
The construction given to that part of the deed to William Knight which describes the easterly boundary of the plaintiff’s close was clearly right. It is a well established rule of interpretation, that where a line is given in a deed, to be run from one landmark to another, it must be deemed to be a straight one, unless a different line is described in the deed. Allen v. Kingsbury, 16 Pick. 235. In the present case, the easterly boundary was not to be run by monuments to be erected by the parties, but it was to be established at a fixed and designated distance from the landmarks named in the deed, and was to run as a north and south line between the points thus named. It could not be deflected, consistently with this description, from a straight line between these points. Such being the legal construction of the deed, it could not be varied by the acts and conduct of the parties at the time of or subsequent to the date of the grant. Exceptions overruled.